      Case 2:19-cv-00397-RJC-MPK Document 60 Filed 08/04/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MARCELLUS JONES,                      )
                                      )
               Plaintiff,             )
                                      )
       v.                             )                   Civil Action No. 19-397
                                      )
ROBERT GILLMORE; ZAKEN;               )
DIALESANDRO; SOKOL; TRACEY SHAWLEY; )
LEGGETT; CARO; WILLIAM NICHOLSON;     )
STEPHANIE WOOD; DENISE SMITH;         )
JAMES BRESHAHN; LORI RIDINGS; AUSTIN; )
CHAMBERS; PAMELA LNU; KELLIE GETTY; )
TATE; JOHNSON; RAMIREZ; JON DOE;      )
ADAMSON; HECHECAVARA in their         )
individual capacities,                )
                                      )
               Defendants.            )

                                             ORDER

       Presently pending before the Court is the Pro Se Plaintiff’s Amended Complaint, (ECF

No. 8), the Corrections Defendants’ Partial Motion to Dismiss, filed on behalf of Defendants

Adamson, Caro, DiAlesandro, Getty, Gilmore, Hechavarria, Leggett, Nicholson, Ramirez,

Shawley, Sokol, Tate, Wood and Zaken (collectively, the “DOC Defendants”) (ECF No. 17), and

the Motion for Partial Dismissal of Plaintiff’s Amended Complaint filed on behalf of Defendants

Ridings, Austin, Daniel and Bresnahan (the “Medical Defendants”) (ECF Nos. 30 and 35), the

Pro Se Plaintiff’s Motion for Temporary Restraining Order, (ECF No. 40), and Plaintiff’s

renewed request for injunctive relief related to access to legal property (ECF No. 50). In his

renewed motion Plaintiff contends that he cannot access all of his legal property related to this

                                                 1
       Case 2:19-cv-00397-RJC-MPK Document 60 Filed 08/04/20 Page 2 of 4




action due to limitations on in-cell boxes of legal property in his restricted housing unit. He

alleges that these limitations are retaliatory in nature due to his litigation against DOC

defendants. The record makes clear that Plaintiff’s ability to litigate this action has not been

impaired nor his access to the Court denied.

       After a de novo review of the Report and Recommendation filed by the United States

Magistrate Judge granting the parties until July 28, 2020, to file written objections thereto, no

objections having been filed, and upon independent review of the record, and the following order

is hereby entered.

       AND NOW, this 4th day of August, 2020, IT IS HEREBY ORDERED THAT the

Magistrate Judge’s Report and Recommendation dated July 14, 2020 (ECF No. 56, is adopted as

the opinion of this Court. Accordingly,

       IT IS FURTHER ORDERED that the Corrections Defendants’ Partial Motion to Dismiss,

(ECF No. 17), as to Plaintiff’s claims for Retaliation, Conspiracy, Access to Court, Equal

Protection, Due Process and state tort law claims are GRANTED, that the Medical Defendants’

Motion for Partial Dismissal of Plaintiff’s Amended Complaint, (ECF No. 30), as to all claims

asserted against Defendant Natalie Austin, but deny the Motion for a More Definite Statement is

GRANTED, and that the Plaintiff’s Petition for Temporary Restraining Order & Injunctive

Relief, (ECF No. 40), is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s “Motion for Preliminary Injunction and

Restraining Order” (ECF No. 50) is hereby GRANTED IN PART AND DENIED IN PART as

follows:


                                                  2
      Case 2:19-cv-00397-RJC-MPK Document 60 Filed 08/04/20 Page 3 of 4




               (a) Defendants shall document each request for an exchange of legal property

related to this action, the response with regard to access granted or denied, and the reasons for

any denial; and

               (b) Defendants’ counsel shall file a copy of each request and response thereto on

the docket of this matter as a “Notice” and provide Plaintiff with a copy of each Notice filed in

accordance with this Order.

       IT IS FURTHER ORDERED that before dismissing claims for failure to state a claim

upon which relief may be granted, the Court must grant Plaintiff leave to amend his complaint

unless amendment would be inequitable or futile. See Grayson v. Mayview State Hosp., 293 F.3d

103, 114 (3d Cir. 2002). Accordingly, it is ordered that the claims identified as deficient are

dismissed without prejudice to allow Plaintiff a period of thirty days, to September 3, 2020, to

file a Second Amended Complaint in conformance with the Magistrate Judge’s Report and

Recommendation.

       IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, if any party wishes to appeal from this Order a notice of appeal, as provided

in Fed. R. App. P. 3, must be filed with the Clerk of Court, United States District Court, at 700

Grant Street, Room 3110, Pittsburgh, PA 15219, within thirty (30) days.


                                              s/Robert J. Colville
                                              Hon. Robert J. Colville
                                              United States District Judge




                                                 3
      Case 2:19-cv-00397-RJC-MPK Document 60 Filed 08/04/20 Page 4 of 4




cc:   Honorable Maureen P. Kelly
      United States Magistrate Judge

      All Counsel of Record by electronic filing

      Marcellus A. Jones
      KR-2421
      SCI Smithfield
      Box #999
      1120 Pike Street
      Huntingdon, PA 16652




                                              4
